Citation Nr: 0016462	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation benefits for disability of the 
left lower extremity under the provisions of 38 U.S.C. 1151 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1964.

In 1997, the veteran submitted a claim for compensation 
benefits for disability of the left leg resulting from 
cardiac catheterizations performed while he was hospitalized 
at a Department of Veterans Affairs (VA) hospital between 
February 16, 1993, and February 26, 1993.  In a rating in 
December 1998, the Waco, Texas, Regional Office (RO) 
determined that the veteran's claim of disability of the left 
leg as the result of the cardiac catheterizations performed 
at the VA medical facility in February 1993 was not well 
grounded.  The veteran appealed. 

On his appeal, the veteran requested a travel board hearing.  
In August 1998, he signed a form withdrawing his request for 
any type of hearing, and requested that the case be sent to 
the Board for appellate review.  As the veteran has withdrawn 
his request for a hearing, the Board will proceed to review 
his appeal. 


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.

2.  The veteran was hospitalized on February 16, 1993, for 
complaints of chest pain, with a history of hypertension of 
many years' duration, and cardiac catheterizations were 
performed on February 17, 1993, and February 24, 1993.

3.  The veteran did not have any complaints, findings, or 
diagnoses relating to disability of the left leg while 
hospitalized in February 1993, and he was discharged without 
disability in the left leg.

4.  The evidence fails to demonstrate medically that there is 
any etiological relationship between any current disability 
of the left leg and the veteran's hospital treatment or 
cardiac catheterizations in February 1993.  

5.  The medical evidence of record fails to demonstrate that 
there was additional disability resulting from the veteran's 
hospitalization, medical treatment, or cardiac 
catheterizations while he was hospitalized in February 1993.


CONCLUSION OF LAW

A well-grounded claim for compensation benefits for 
disability of the left lower extremity under 38 U.S.C.A. 
§ 1151 resulting from hospitalization and treatment in 
February 1993 has not been submitted.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends that he developed weakness 
and tingling in his left lower extremity following cardiac 
catheterization that was performed while he was hospitalized 
in February 1993.  He contends that recent examinations have 
shown that he has nerve damage in the left leg, and he 
contends that the nerve damage in his left leg is the result 
of the cardiac catheterizations performed in February 1993.

II.  Background

The veteran was hospitalized at a VA medical facility on 
February 16, 1993, for complaints of chest pain, with a 
history of hypertension of many years' duration.  He was 
treated in the cardiac care unit.  On February 17, 1993, 
cardiac catheterization was performed.  The test was not 
completed, and further cardiac catheterization was performed 
on February 24, 1993.  The hospital clinical records fail to 
demonstrate any complaints, findings, or diagnoses related to 
any disability of the left lower extremity, including any 
nerve damage in the left lower extremity.  These clinical 
records show that the veteran had equal strength in the lower 
extremities following such procedures, and was able to move 
his lower extremities spontaneously, except for the right leg 
(right hip and right groin area) where the catheter was 
inserted.  The diagnosis upon discharge from the hospital on 
February 26, 1993, was myocardial infarction.

VA outpatient treatment reports for the period between 1993 
and 1996 are negative for any complaints, findings, or 
diagnoses relating to any nerve damage in the left lower 
extremity.  In February 1997, the veteran complained of left 
lower extremity weakness of five months' duration, 
progressively worsening.  He complained that the foot was 
dragging.  It was noted that he had had an angioplasty 
performed four years previously.  Physical examination showed 
some decreased strength and foot drop in the left lower 
extremity of questionable etiology.

Statements were received from the veteran's private 
physicians in 1999 showing a diagnosis of amyotrophic lateral 
sclerosis.  The veteran provided a history of left leg 
weakness developing in 1993, right leg weakness developing in 
1997, and arm weakness developing in 1998 and 1999.  These 
medical reports do not provide any opinion that there was an 
etiological relationship between any disability of the left 
leg and the veteran's hospital treatment or cardiac 
catheterizations in February 1993.

II.  Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to the meet 
the statutory burden of necessity will depend on the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

Under 38 U.S.C.A. § 1151, where a veteran suffers an injury 
or an aggravation of an injury resulting in additional 
disability to such veteran, by reason of VA hospital, 
medical, or surgical treatment, disability compensation shall 
be awarded in the same manner as if such disability or 
aggravation was service connected.  In determining whether 
additional disability resulted from a disease or injury, or 
an aggravation of an existing disease or injury suffered as 
the result of VA hospitalization, medical, or surgical 
treatment, it will be necessary to show that additional 
disability is actually the result of such disease or injury 
or aggravation of an existing disease or injury and not 
merely coincident therewith.  In determining that additional 
disability exists, consideration will be given to a 
comparison of the veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based with the subsequent physical condition.  
38 C.F.R. § 3.358.

The veteran underwent two cardiac catheterizations while he 
was hospitalized in February 1993.  The hospital clinical 
records for this period of hospitalization failed to 
demonstrate any complaints, findings, or diagnoses indicative 
of any disability of, or nerve damage to, the left leg while 
the veteran was hospitalized during this period of time.  In 
addition, the VA outpatient treatment reports failed to 
demonstrate the presence of any complaints, findings, or 
diagnoses indicative of disability of, or nerve damage to, 
the left leg between 1993 and 1996.

In February 1997, the veteran, for the first time, noted 
complaints involving weakness in the left leg.  The veteran's 
records for clinical purposes at this time indicates a five-
month history for such complaints.  These complaints 
continued, and ultimately the veteran was diagnosed as having 
amyotrophic lateral sclerosis.

On appeal, the veteran has contended that the problems in the 
left leg occurred immediately after the cardiac 
catheterizations in February 1993.  He provided this history 
on medical reports in 1999.  However, the veteran's 
contentions and the history he provided in 1999 are not 
confirmed by the contemporaneous hospital records or the 
contemporaneous VA outpatient treatment reports.  In fact, 
the hospital clinical records and the outpatient treatment 
reports for the next few years fail to demonstrate any 
complaints, findings, or diagnoses indicative of any 
disability of, or nerve damage to, the left leg.  The Board 
does not find that the medical records in 1999 containing 
this history provided by the veteran is persuasive in this 
case, in view of these contemporaneous medical records.  
Evidence simply recorded by a medical examiner, unenhanced by 
any additional medical comment or review by the examiner, is 
not sufficient competent medical evidence to well ground the 
claim. Leshore v. Brown, 8 Vet.App. 406, 409 (1995).  The 
veteran, on appeal, has maintained that the nerve damage in 
his left leg was caused by the cardiac catheterizations.  
However, as a layperson, he is not competent to provide such 
medical judgment.  When the determinative issue involves 
medical causation, competent medical evidence to that effect 
is required.  Grottveit v. Brown, supra.

In this case, there has been no medical evidence or medical 
opinion showing that any disability of, or nerve damage to, 
the left leg was caused by the cardiac catheterizations that 
occurred in February 1993, or any treatment that occurred 
during this period of hospitalization.  The veteran does have 
problems, including nerve damage, in his various extremities, 
but this has been judged to be due to amyotrophic lateral 
sclerosis.  This disability has not been shown to be 
etiologically related to any treatment or cardiac 
catherizations that occurred in February 1993 at the VA 
hospital.  The present record does not provide any medical 
basis to establish a causative effect between any disability 
of, or nerve damage to the left leg currently manifested and 
the veteran's hospitalization, treatment, or cardiac 
catheterizations that occurred in February 1993. Grottveit v. 
Brown, supra.  Accordingly, the veteran has not provided the 
necessary evidentiary requirements to establish a well-
grounded claim for compensation benefits under 38 U.S.C.A. 
§ 1151 for the claimed disability of disability to the left 
lower extremity.




ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for disability of the left leg resulting from hospitalization 
and treatment at a VA medical facility in February 1993 is 
not established.  The benefit sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

